Citation Nr: 0929547	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue, claimed as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from July 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the RO 
which denied service connection for squamous cell carcinoma 
of the tongue, including as due to herbicide exposure.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Squamous cell carcinoma of the tongue was not present in 
service or until many years after service, and there is no 
competent medical evidence that any current squamous cell 
carcinoma is related to service, to include as due to 
herbicide exposure.  


CONCLUSION OF LAW

The Veteran's squamous cell carcinoma is not due to disease 
or injury which was incurred in or aggravated by service, and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within any applicable presumptive period 
subsequent to discharge from service, of what evidence was 
necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

In this case, the Veteran's service treatment records and all 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
afforded an opportunity to testify at a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In the instant case, the Board 
concludes an examination is not needed because there is no 
persuasive evidence of in-service disease or injury or a 
presumptive disease which would support incurrence or 
aggravation and no evidence that any claimed disability may 
be related to the Veteran's military service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  



Factual Background

The Veteran does not contend, nor do the service treatment 
records show any abnormalities or diagnosis of squamous cell 
cancer of the tongue in service, rather the Veteran believes 
that his squamous cell carcinoma is due to herbicide exposure 
while serving in Vietnam.  

The Veteran's separation examination in July 1968, was 
negative for any complaints or findings for any tongue, mouth 
or throat problems, and no pertinent abnormalities were noted 
on examination.  

Private medical records received in April 2006, showed that 
the Veteran was evaluated for a growth on the right base of 
his tongue in February 2006.  Subsequent pathology confirmed 
squamous cell carcinoma of the tongue with metastases to the 
neck.  Additional examination, including bronchoscopy, 
esophagoscopy and gastroscopy of the Veteran's larynx and 
stomach were negative for any evidence of cancer or other 
abnormal pathology.  

Analysis

While the Veteran believes that service connection should be 
established for squamous cell carcinoma of the tongue due to 
exposure to herbicide agents in Vietnam, he has not presented 
any evidence to support his assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. 
App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

With regard to the claim of service connection for squamous 
cell carcinoma based on presumptive diseases, the law is 
clear that only those disabilities listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in 
service.  Here, the cancer for which the Veteran seeks 
service connection, squamous cell carcinoma of the tongue, is 
not one for which presumptive service connection may be 
granted.  Thus, presumptive service connection for this 
disorder due to herbicide exposure is not warranted.  McCartt 
v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

As noted above, the Veteran's service treatment records are 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any problems of the tongue or mouth in 
service or until more than 37 years after discharge from 
service, nor has the Veteran provided any competent evidence 
which links his squamous cell carcinoma of the tongue to 
service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of squamous cell carcinoma 
of the tongue in service or until many years thereafter, and 
no competent evidence relating any current squamous cell 
carcinoma to service, there is no basis for a favorable 
disposition of the Veteran's appeal.  Accordingly, the appeal 
is denied.  




ORDER

Service connection for squamous cell carcinoma of the tongue, 
including as due to herbicide exposure is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


